Citation Nr: 0507935	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-01 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO granted service connection and assigned an initial 100 
percent rating for PTSD, effective September 30, 1999.  In 
January 2002, the veteran filed a notice of disagreement 
(NOD) with the assigned effective date; in February 2002, the 
RO issued a statement of the case (SOC) on that issue; and 
the veteran filed a substantive appeal in March 2002.  

In November 2003, the Board remanded the matter on appeal for 
a hearing before RO personnel; this hearing was held in May 
2004, and a transcript of the hearing is associated with the 
claims file.  Thereafter, the RO continued its denial of the 
claim for an earlier effective date (as reflected in a June 
2004 supplemental SOC (SSOC)).

In his November 2004 correspondence submitted to the Board, 
the veteran requested the opportunity to testify during a 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
Such hearing was scheduled for February 2005; however, the 
record indicates that the veteran cancelled this hearing.  

Also in November 2004, following the September 2004 
certification of this case to the Board, the veteran 
submitted additional evidence (consisting of a copy of VA 
outpatient treatment records dated in November 1998) directly 
to the Board, along with a waiver of RO jurisdiction over the 
evidence.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. 20.1304 (2004).    

As a final preliminary matter, the Board points out that in 
January 2004, the veteran appointed The American Red Cross as 
his new representative, in lieu of the Disabled American 
Veterans.  The Board recognizes the change in representation.  
See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	By letter of October 6, 1997, the RO notified the veteran 
of the denial of service connection for PTSD.  

3.	The veteran filed a NOD as to the denial on February 4, 
1998.  A SOC addressing the denied claim was issued on 
January 13, 1999.

4.	No document was received within 60 days of the January 
1999 SOC that may be construed as either a substantive appeal 
or a request for an extension of time to file a substantive 
appeal.     

5.	The RO received a statement from the veteran's 
representative on September 30, 1999, which the RO accepted 
as a claim to reopen the previously denied claim for service 
connection for PTSD; there exists no earlier communication 
from or action of the veteran pursuant to which the benefit 
sought could have been granted.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
1999, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.200, 
20.202, 20.302, 20.303 (2004).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the February 2002 SOC, the February 2003 and June 
2004 SSOCs, and the RO's letters of February 2002 and April 
2004, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its February 2002 
letter, the RO informed the veteran of the recent enactment 
of the VCAA, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as information to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
submit any additional evidence in his possession with respect 
to his claim.  In an April 2004 letter sent to the veteran, 
the RO again requested that the veteran provide information 
to enable it to obtain any VA or private treatment records, 
employment records, or records from other Federal agencies, 
as well as requested that the veteran submit any additional 
evidence in his possession.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the February 2002 SOC 
explaining what was needed to substantiate the claim for an 
earlier effective date within eight months of the June 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letters of February 2002 and April 2004; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization reports from the Franklin Delano 
Roosevelt Campus of the VA Hudson Valley Healthcare System, a 
VA Medical Facility (VAMC) in Montrose, New York (hereinafter 
referred to as the Montrose VAMC), dated from October 1996, 
and has provided the veteran with the opportunity to testify 
at hearing at the RO.  At the veteran's request, he has been 
scheduled for a February 2005 hearing before a VLJ in 
Washington, D.C.; however, the veteran canceled the hearing.  
The veteran has also submitted in support of his claim, a May 
2004 letter from a VA readjustment therapist at the Elkton 
Vet Center in Elkton, Maryland, a copy of a November 1998 VA 
psychiatric outpatient treatment record, and a November 2004 
personal statement.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Analysis

The veteran's November 1995 original claim for service 
connection for PTSD, was denied in an October 1997 rating 
decision.  In a letter dated October 6, 1997, the RO notified 
the veteran of the October 1997 decision, and of his 
appellate rights with respect to that determination.  In 
February 1998, the veteran filed a NOD with the October 1997 
decision, and a SOC was issued in January 1999.  However, the 
veteran did not perfect his appeal with a timely filed 
substantive appeal (see 38 U.S.C.A. 7105, and 38 C.F.R. §§ 
20.200, 20.202).  

On September 30, 1999, the RO received a statement from the 
veteran's representative requesting further consideration of 
the veteran's claim for service connection for PTSD, which 
the RO construed as a petition to reopen the previously 
denied claim for service connection.  In a June 2001 rating 
decision, the RO reopened the claim for service connection, 
and then granted service connection and assigned an initial 
100 percent rating for PTSD, effective September 30, 1999.  
Considering the claim on appeal in light of the applicable 
rating criteria, the Board concludes that no earlier 
effective date is assignable.    

Generally, the effective date for the grant of service 
connection based on a claim reopened after a final 
determination "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof."         38 U.S.C.A. § 5110(a).  When 
there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is the date of receipt of the new claim or date 
entitlement arose, whichever is later.          38 C.F.R. § 
3.400(q)(1)(ii) and (r).

In the instant case, the Board finds that the assigned 
effective date of September 30, 1999 is the earliest 
effective date for the grant of service connection for PTSD 
that can be assigned pursuant to 38 C.F.R. § 3.400(q)(1)(ii) 
and (r).  As noted above, in its October 1997 rating 
decision, the RO denied the veteran's original claim for 
service connection; while the veteran initiated an appeal, he 
did not perfect his appeal with the filing of a timely 
substantive appeal, or timely request an extension of time to 
file a substantive appeal.  Thus, that decision became final 
60 days after the issuance of the January 1999 SOC-the later 
of the date of the expiration of one year from notification 
of the denial of service connection, and 60 days from the 
issuance of the January 13, 1999 SOC.  See 38 U.S.C.A. § 
7105; 38 U.S.C.A. 
§ 20.302.  Pertinent to this claim, the next correspondence 
from either the veteran or his representative as received on 
September 30, 1999-the date of receipt of a statement from 
the veteran's representative referring to recently submitted 
medical evidence (and enclosing two letters from VA treatment 
providers).  As the RO received the September 30, 1999 
statement more than six months after the October 1997 rating 
decision became final, this statement was accepted as a claim 
to reopen the veteran's previously denied claim.  As the 
benefits sought were ultimately granted pursuant to this 
claim, September 30, 1999 represents the correct effective 
date for RO's June 2001 grant of service connection for PTSD.  
See 38 C.F.R. § 3.400(q)(1)(ii) and (r).  

In support of his claim for an earlier effective date, the 
veteran contends that the proper effective date is the 
November 14, 1995, date of his original claim for service 
connection for PTSD.  He also alleges that he filed a VA Form 
9 within the requisite time frame; while he has not specified 
a date on which on which he allegedly filed such document, 
but merely avers that the document was filed and must have 
been misplaced by the RO.  However, as indicated above, there 
is no documentary evidence-to include a copy of the November 
1998 VA outpatient treatment record, which the veteran claims 
substantiates his allegation that he filed a timely appeal-
that supports the veteran's assertions.  While he has the 
burden of proof on this point, the veteran has not produced a 
copy of the alleged timely-filed VA Form 9, or any 
corroborating evidence that he mailed this form.  The Board 
also notes that the November 1998 VA outpatient report the 
veteran has provided in support of his earlier effective date 
claim, includes a VA counselor's note that the veteran had 
"filed an appeal for service-connected benefits," but does 
not in any way substantiate that a VA Form 9 or other valid 
substantive appeal had been timely filed.  

Alternatively, the veteran and his representative have 
asserted that, regardless of whether a substantive appeal was 
actually received within the requisite time period under the 
pertinent legal authority administered by VA, the November 
1995 effective date should apply because the language in the 
cover letter accompanying the January 1999 SOC regarding the 
time period within which to submit a substantive appeal 
(which specified a period of within 60 days of the issuance 
of the SOC, or up to one year from the date of the letter 
notifying the veteran of the action on appeal), was not 
sufficiently clear, and could be interpreted as providing 
that the veteran had up to one year from the issuance of the 
SOC to file a substantive appeal.  This argument is likewise 
without merit.  The Board notes that the copy of the cover 
letter accompanying the SOC sent to the veteran, as reflected 
in the claims file, clearly indicates that the time frame 
within which to file a timely substantive appeal was within 
60 days from the date of the issuance of the SOC and cover 
letter, or the remainder, if any, of the one-year period from 
the date of the letter notifying the veteran of the action on 
appeal.  This language correctly set forth the timeframe for 
filing a timely substantive appeal in accordance with the 
pertinent VA legal authority.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

In short, the veteran's original, November 1995 claim for 
service connection was finally resolved in summary, the 
veteran's petition to reopen his claim for service connection 
for PTSD was finally resolved in October 1997; hence, there 
was no pending claim prior to September 30, 1999, pursuant to 
which service connection could have been granted.  Thus, 
notwithstanding the veteran's assertions to the contrary, on 
these facts, there is no legal basis for assigning an 
effective date earlier than the September 30, 1999 date of 
the claim to reopen the claim for service connection for 
PTSD.  The Board emphasizes that the pertinent legal 
authority governing appeals, finality, and effective dates, 
to include with respect to reopened claims, is clear and 
specific, and the Board is bound by it.  38 U.S.C.A. § 
7104(c).

For all the foregoing reasons, the claim for an effective 
date earlier than November 30, 1999, for the grant of service 
connection for PTSD, must be denied.  As the competent 
evidence simply does not support the claim, the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than September 30, 1999, for the 
grant of service connection for PTSD, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


